UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4563


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AVERY MULDROW, a/k/a Ace Boog,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:13-cr-00006-BO-1)


Submitted:   April 30, 2014                   Decided:   May 29, 2014


Before MOTZ, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Renorda E. Pryor, HERRING     LAW CENTER, Raleigh, North Carolina,
for Appellant.     Thomas     G. Walker, United States Attorney,
Jennifer P. May-Parker,       Joshua L. Rogers, Assistant United
States Attorneys, Raleigh,    North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Avery     Muldrow       pled       guilty    to     four      counts      of

distributing a quantity of heroin, in violation of 21 U.S.C.

§ 841(a)(1) (2012).        The district court sentenced him to 120

months of imprisonment, seventy-nine months above the high end

of his Guidelines range, and a life term of supervised release.

On appeal, Muldrow raises several challenges to that sentence

and, having carefully reviewed the record, we affirm.

          Generally,      we    review   a    sentence      for    reasonableness,

using “an abuse-of-discretion standard.”               Gall v. United States,

552 U.S. 38, 51 (2007).          We must first review for “significant

procedural error[s],” including, among other things, improperly

calculating   the   Guidelines     range.        Id.        Only   if   we   find    a

sentence procedurally reasonable may we consider its substantive

reasonableness.     Id.

          Muldrow first contends that the district court erred

in enhancing his offense level for possessing a dangerous weapon

in connection with his narcotics distribution activities, U.S.

Sentencing    Guidelines       Manual    (“USSG”)      §    2D1.1(b)(1)      (2012)

(“weapons enhancement”).         Specifically, Muldrow argues that the

evidence failed to tie him or his drug dealing to a specific

residence or the several firearms discovered therein.                    We review

the district court’s contrary factual findings for clear error

and will “find [such] only if, on the entire evidence, we are

                                         2
left with the definite and firm conviction that a mistake has

been committed.”           United States v. Manigan, 592 F.3d 621, 631

(4th     Cir.   2010)       (internal      quotation              marks     and       alteration

omitted).        A    district       court       must        find      facts      relevant       to

sentencing      by   a    preponderance          of    the       evidence.            See   United

States v. Alvarado Perez, 609 F.3d 609, 614 (4th Cir. 2010).

            In the case of narcotics offenses like Muldrow’s, the

Guidelines      direct     a   two-level         enhancement           “[i]f      a    dangerous

weapon      (including         a     firearm)              was      possessed.”               USSG

§ 2D1.1(b)(1).           “The enhancement is proper when the weapon was

possessed in connection with drug activity that was part of the

same   course    of      conduct     or   common           scheme      as   the       offense    of

conviction, even in the absence of proof of precisely concurrent

acts . . . .”         United States v. Slade, 631 F.3d 185, 189 (4th

Cir.   2011)    (internal          quotation      marks          and   citation        omitted).

Once the Government establishes a defendant’s possession of a

firearm, the weapons enhancement is proper unless a connection

between that possession and the defendant’s narcotics offense is

“clearly improbable.”              United States v. Harris, 128 F.3d 850,

852-53 (4th Cir. 1997); see USSG § 2D1.1 cmt. n.11(A).

            Here,        Muldrow     produced         no    information        refuting         the

information in the presentence report that he stored firearms

and a substantial quantity of narcotics in his residence.                                       On

that basis alone, the district court was entitled to apply the

                                             3
weapons enhancement.             See United States v. Nelson, 6 F.3d 1049,

1056 (4th Cir. 1993), overruled on other grounds by Bailey v.

United States, 516 U.S. 137 (1995); see also United States v.

Terry,    916 F.2d 157,       162     (4th      Cir.     1990).       Moreover,      the

testimony        at      Muldrow’s           sentencing           confirmed        that      he

constructively possessed a firearm in connection with his heroin

distribution.          See United States v. Lawing, 703 F.3d 229, 240

(4th   Cir.      2012)     (explaining         constructive           possession),        cert.

denied,   133     S.     Ct.    1851       (2013).        Officers       discovered       three

firearms under the bed of Muldrow’s housemate, a quadriplegic,

who indicated that the weapons were Muldrow’s.                               Although that

housemate      was     also    implicated         in     narcotics     distribution,        his

accusation regarding the firearms’ origin was confirmed by the

fact   that      the     bullets      loaded        in    one    of    the      guns    matched

ammunition found in Muldrow’s suspected bedroom.                                  See United

States    v.     Pratt,        553 F.3d 1165,       1170-71       (8th    Cir.     2009)

(concluding that, at sentencing, district court did not err in

relying on hearsay statements of defendant’s co-conspirators as

related through law enforcement officer where such statements

were   generally        consistent         with     other     evidence).          Considering

that Muldrow also produced no information indicating that the

firearms were exclusively controlled by anyone else, there was

no   clear      error    in     the    district          court’s      determination       that

Muldrow possessed a dangerous weapon.

                                               4
               Nor was it clearly improbable that such possession was

connected to Muldrow’s narcotics distribution.                       Stored in an

accessible location within a residence where Muldrow stashed his

narcotics, the weapons were of a variety commonly used to defend

illicit drugs and the proceeds from their sale.                          See Manigan,
592 F.3d at 629.         That one of the guns was loaded and Muldrow

kept additional ammunition close at hand was also suggestive of

a   connection      between     Muldrow’s       heroin      trafficking        and     the

firearms.       See United States v. Betz, 82 F.3d 205, 210-11 (8th

Cir. 1996).         Accordingly, the district court’s application of

the weapons enhancement was not clearly erroneous.

               Next, Muldrow contends that the district court erred

by failing to provide prior notice of its intent to consider an

upward    departure,     as     required       by    Fed.   R.    Crim.    P.    32(h).

Because Muldrow raised no relevant objection in the district

court, we review for plain error.                   See Fed. R. Crim. P. 52(b);

Henderson      v.   United    States,   133     S.    Ct.   1121,   1126–27      (2013)

(discussing standard); United States v. Olano, 507 U.S. 725, 732

(1993).     Assuming without deciding that there was error and the

error    was    plain,   we   conclude     that      Muldrow     fails    to    show   an

effect on his substantial rights.               See United States v. McClung,

483 F.3d 273, 276–77 (4th Cir. 2007).

               A sentencing error affects a defendant’s substantial

rights where, “absent the error, a different sentence might have

                                           5
been imposed.”           United States v. Hernandez, 603 F.3d 267, 273

(4th Cir. 2010).          Here, Muldrow summarily suggests that, had he

received     the   proper    notice,     he     would     have     argued    against   or

produced evidence refuting several of the grounds on which the

district court found a Guidelines sentence inadequate.                          However,

Muldrow does not begin to identify what the substance of that

evidence or argument would have been.

             Moreover, the district court alerted Muldrow to why it

intended to deviate from the Guidelines range and gave him the

opportunity to argue in opposition.                     Accordingly, Muldrow “has

provided nothing new or additional he might have said that would

have persuaded the court to impose a shorter sentence” and thus

fails   to   show    that    the     purported        lack   of    Rule    32(h)   notice

“affect[ed]        the     outcome     of       his     sentencing         proceedings.”

McClung, 483 F.3d at 277.

             Finally, Muldrow summarily suggests that his sentence

is   substantively         unreasonable         because      the    district       court’s

stated reasons for its imposition were inadequate.                            We review

the substantive reasonableness of Muldrow’s sentence with regard

to   “whether       the    District     Judge         abused      his     discretion   in

determining that the § 3553(a) factors supported [the] sentence

. . . and justified [the] . . . deviation from the Guidelines

range.”      Gall, 552 U.S. at 56.                In doing so, we “take into



                                            6
account the totality of the circumstances, including the extent

of any [deviation] from the Guidelines range.”                 Id. at 51.

           Here, in support of Muldrow’s sentence, the district

court   focused       on   the    nature    and   circumstances    of   Muldrow’s

offenses   and    his      personal    history     and   characteristics.        18

U.S.C. § 3553(a)(1) (2012).                Muldrow takes no issue with the

propriety or accuracy of such considerations, their reflection

of his individual circumstances, or their relevance to the goals

of § 3553(a).     Thus, we conclude that Muldrow fails to show that

his sentence is substantively unreasonable.                    See United States

v. Rivera-Santana, 668 F.3d 95, 106 (4th Cir. 2012).

           Accordingly, we affirm the district court’s judgment.

We deny Muldrow’s pro se motions to file supplemental briefs.

We   dispense    with      oral   argument     because   the    facts   and   legal

contentions     are    adequately     presented     in   the    materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                           7